Title: From Alexander Hamilton to Gouverneur Morris, 10 January 1801
From: Hamilton, Alexander
To: Morris, Gouverneur



New York Jany 10. 1801

I thank you, My Dear Sir, for your letter of the 5 instant.
The scruples you express about the ratification of the Convention are very respectable. No well informed man can doubt that it is an exceptionable instrument; but I continue of the opinion that it is best upon the whole to ratify it unconditionally.

It does not appear to me that on fair construction the existence of the old treaties is recognised; though a right of mutual indemnities as to the past is admitted. But inasmuch as it is declared that they shall hereafter have no effect until a future agreement, this appears to me to amount to the consent of France that they shall become inoperative and null unless they shall be revived by the consent of the UStates. So far I think something is gained: For the right of one party to annul a Treaty is a litigious right, never consummated till the other party waves its opposition. This is now in substance done by France. And in my opinion to have advanced so far is a matter of considerable importance.
The indemnification for spoliations is, I admit, virtually relinquished as the price of a waver of the Treaties; but considering our situation and the immense and growing power of France, that price is not too great. Further, there are such potent obstacles in the nature of things to the obtaining of effectual indemnification that it is my will to leave it to the Chapter of Accidents.
The restoration of Ships of War is an unpleasant and I will not deny rather a humililating thing—But as it is in form reciprocal, it does not seem to me that unequivocal species of dishonor which ought to induce us to run great risks. Our conduct heretofore has gone on the ground that though we ought not to submit to unequivocal disgrace; yet we ought not to be too susceptible or over curious and nice. In this spirit we have borne a great deal, sometimes too much, from all the Belligerents. Circumstances do not now invite to a different course. Our rapid progress to strength will ere long encourage to and warrant higher pretensions.
You seem to have gotten over the difficulty of the supposed collision between the Convention and our Treaty with Britain. You already know that this accords with my opinion. Yet it seems to me the most thorny point, as it draws into question our faith towards a third power. This gotten over, there is not in my apprehension any remaining obstacle to a full ratification which may not be overcome.
The limitation of the Treaty as to Time is doubtless desireable; but we may be sure it will not be eternal in fact. Perpetual Peace will not exist. A war cuts the knot and leaves us free to renew or not, to renew absolutely or with qualifications.
With this view of the subject I do not consider the objections to a simple ratification to be strong enough to countervail the dangers of a qualified one which certainly will leave it in the Option of the other party to recede. It is possible that in the pride of success our backwardness to ratify may be the pretext of a rupture to punish the presumption. Under existing circumstances such an event would be disastrous—if not for the evils which the arms of France might inflict yet for the hazard of internal scism and discord. The mania for France has in a great degree revived in our country and the party which should invoke a rupture would be likely to be ruined.
Perhaps with the administration we are going to have there may be less danger of rupture than with one of a different cast; yet not much reliance can be placed on this circumstance, and there is another side to the question which deserves attention.
If the present Convention be ratified our relations to France will have received a precise Shape. To take up the subject anew and mould it into a shape better according with Jacobin projects will not be as easy, as finding the whole business open to give it that shape. I think it politic therefore to close as far as we can.
Again, it will be of consequence to the Fœderal cause in future to be able to say—The Fœderal Administration steered the vessel through all the storms raised by the contentions of Europe into a peaceable and safe port. This cannot be said if the contest with France continues open.
Inclosed you have some recent intelligence which seems to strengthen the argument for a simple ratification. G Britain stands on a precipice. The misfortune for her is that there are manifest symptoms of a depreciated and depreciating paper currency. This may cut deep.
The result is that good understanding with the UStates is more than ever necessary to G Britain. She will not lightly take umbrage While France is in a position to ride a high horse. These facts cannot prudently be excluded from the calculation.

So our Eastern Friends want to join the armed neutrality and make war upon Britain. I infer this from their mad propensity to make Burr President. If Jefferson has prejudices leading to that result he has defects of character to keep him back. Burr with the same propensities will find the thing necessary to his projects and will dare to hazard all consequences. They may as well think to bind a Giant by a cobweb as his ambition by promises.
Adieu My dear Sir

A Hamilton

⟨–⟩ the Country

